Citation Nr: 1632034	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  02-11 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

In pertinent part, this matter originally came before the Board of Veterans' Appeals (Board) from a November 2000 rating decision by the RO in Philadelphia, Pennsylvania, wherein the RO denied service connection for a back condition secondary to a service-connected right knee disability. In February 2001, the Veteran filed a notice of disagreement.  In May 2002, the RO issued a statement of the case.  In July 2002, the Veteran filed a substantive appeal.

In March 2004, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge in Washington, D.C.

Previously, in July 2004 and May 2010, the Board remanded the claims on appeal for additional development.  In July 2012, the Board finally adjudicated claims for increased ratings for the right knee and remanded the current service connection claim for a back disorder, as well as, a claim for entitlement to an earlier effective date for a rating for a service-connected right knee scar.  The latter matter is no longer before the Board, as the RO, in an April 2014 rating decision, granted an earlier effective date for the right knee scar.  

In October 2014, the Board remanded the current claim for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board has previously remanded to obtain an adequate VA medical opinion to determine whether the Veteran's back disorder was caused or aggravated by his service-connected right knee disability.  Prior remands further noted evidence that the Veteran's current back problems could be the result of independent, post-service  incidents, including being hit by a 900 to 1,000 pound bundle that knocked him to the ground, several slip and fall accidents, and lifting heavy objects and boxes in connection with his employment.  (August 1996 medical report by Dr. C.D.S). Also, a March 1997 report in the Vocational Rehabilitation and Education (VRE) folder reflects a history of a work-related back injury in the 1970s, as do the VA medical records from the 1970s.

The previously obtained June 2013 VA examination, with addendum medical opinions from March 2014 and February 2015 (the last of which was obtained following the most recent Board remand) have been inadequate.  The most recently obtained VA medical opinion failed to provide the requested, adequate medical opinion to address whether the Veteran's claimed back disorder was aggravated by his service-connected right knee disability.  Specifically, the examiner did not explain how he reached his medical opinion, to include not adequately identifying what medical evidence or medical principals he used to reach his conclusion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A new VA medical opinion is thus necessary.  

As this matter is being remanded, the AOJ should obtain any unassociated VA medical records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should obtain any unassociated VA treatment records.  All reasonable attempts should be made to obtain such records, consistent with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159(e).

2.  After the record development has been accomplished, the AOJ should obtain a new VA medical opinion to address whether the Veteran has a back disorder due to service or that was caused or aggravated by his service-connected right knee disability.  The claims file and a full copy of this REMAND must be made available to the VA medical opinion provider.  

The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Based on any examination findings of record, including any necessary diagnostic studies, as well as a review of the claims file - specifically including those records listed herein, the Veteran's statements, and a copy of this REMAND, the examiner is requested to render opinions as to EACH of the following:

(a)  Does the Veteran currently have a back disorder?  

(b)  Did any currently diagnosed back disorder have its onset during service; or, was such disorder caused by an incident or event that occurred during service?  

(c)  Was any currently diagnosed back disorder caused by the service-connected right knee disability?  

(d)  Was any currently diagnosed back disorder aggravated (permanently worsened beyond that due to the natural disease process) by the service-connected right knee disability?  

If the examiner finds that a back disorder was aggravated by the service-connected right knee disability, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder.  

-	The examiner should also comment on: (i) the March 1997 report in the Vocational Rehabilitation folder; (ii) August 1996 private medical record by Dr. C.D.S., (iii) the August 1975 VA medical record reflecting a work-related back injury in the 1970s; and (iv) any other pertinent medical evidence of record (such as the June 2013 VA examination, with addendum medical opinions from March 2014 and February 2015). 

-	The examiner should further specifically comment on (i) the May 4, 2000 VA PT note wherein the physical therapist opined that the Veteran's right knee disability contributed to his back condition and (ii) the July 5, 2000 VA OT/PT note (signed July 6, 2000) wherein the provider found that right knee dysfunction contributed to the back condition.

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report.  The VA medical opinion provider should discuss the particulars of this Veteran's medical history and relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

